DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3, and 7 are amended.  Claims 1-20 are pending in the instant application.  Claims 11-13, and 19-20 remain withdrawn.   Claims 1-10, and 14-18 are examined on the merits.  
Response to Amendment
The Amendment by Applicants’ representative Mr. Daniel T. Falk on 11/14/2022 has been entered.   
Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment to claim 3 overcomes the reaction.  The rejection is withdrawn.

Claim rejections under 35 U.S.C.§102(a)(1)
 
Applicants’ amendment and argument have been considered, but not sufficient to overcome the rejections.
Applicant argues that the Assibey thesis failed to form non-metal doped metal oxide particles, it cannot anticipate claim 1 which recites “form[ing] non-metal doped metal oxide particles.”   However, Assibey reference teaches all the limitation steps of Applicant’s claims 1-4 and 6. The prepared product of “non-metal doped metal oxide particles” is an inherited property of the claimed method disclosed by Assibey reference (see 4.1 “Synthesis using Flame Spray Pyrolysis [FSP]” at page 30), unless Applicant admitted on the record that the claimed method by Applicant of the claims are not enabled.  Furthermore, the definition of “non-metal doped metal oxide particles” of Applicant’s invention may not be interpreted as the same scope of one as the “the spectra further confirms that the N doping of TiO2 did not work with the synthesis method that was used in this study” at page 41 of the Assibey.  Therefore, the rejection is maintained.  
To overcome the rejection, Applicant need to further limit the step of claim 1 to include some limitation(s) which is not disclosed by the Assibey.   

In terms of Applicant’s argument over the 102(a)(1) anticipation rejection over Inturi Ph.D. Dissertation, it is noted that the author of the Inturi Dissertation is also one of the co-inventors of the present invention.   Applicant argues that “The front page of the Inturi Dissertation states that the Dissertation was submitted November 7, 2017, not that it became publicly accessible on November 7, 2017.”.  However, Applicant’s argument is not supported.  The cited page of Inturi Ph.D. Dissertation is dated “11/7/2017” interpreted as on November 17, 2017.  In addition, the it states that “This work and its defense approved by” all the Ph.D. committee members on November 17, 2017.  
    PNG
    media_image1.png
    826
    878
    media_image1.png
    Greyscale
.    A Ph.D. defense is accessible to public, and meets the definition of A "PRINTED PUBLICATION" ACCESSIBLE TO THE PUBLIC because such document has been disseminated or otherwise made available to the extent that persons interested and ordinarily skilled in the subject matter or art, exercising reasonable diligence, can locate it." In re Wyer, 655 F.2d 221, 210 USPQ 790 (CCPA 1981), see MPEP§2128.  The “persons interested and ordinarily skilled in the subject matter or art” can be any faculties, staffs, and students of the department or university.  Applicant bears the burden to prove otherwise.  The rejection is maintained.

Conclusions
Claims 1-10, and 14-18 are rejected.
Claims 11-13, and 19-20 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731